NOT DESIGNATED FOR PUBLICATION

                                             No. 122,698


             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                     SAMUEL MARK BECKER,
                                          Appellant,

                                                   v.

                                         STATE OF KANSAS,
                                             Appellee.


                                  MEMORANDUM OPINION


       Appeal from Cherokee District Court; OLIVER KENT LYNCH, judge. Opinion filed August 27,
2021. Affirmed.


       Michael P. Whalen, of Law Office of Michael P. Whalen, of Wichita, for appellant.


       Natalie Chalmers, assistant solicitor general, and Derek Schmidt, attorney general, for appellee.


Before BUSER, P.J., HILL and ISHERWOOD, JJ.


       PER CURIAM: A defendant in Kansas may collaterally attack a criminal conviction
by filing a civil motion under K.S.A. 60-1507. But such motions, by law, must be filed
within a time limit and the defendant is limited to filing just one motion. Otherwise, such
motions are dismissed except in limited cases to prevent manifest injustice. Samuel
Becker appeals the summary dismissal of his second K.S.A. 60-1507 motion. Because
Becker has not shown that considering his out-of-time and successive motion is necessary
to prevent manifest injustice, we affirm.



                                                   1
         Becker was convicted of first-degree murder, four counts of kidnapping, one count
of attempted kidnapping, two counts of aggravated battery, two counts of aggravated
assault, and one count of aggravated burglary. He is serving a life sentence plus 68
months in prison. Our Supreme Court affirmed his convictions. The facts are set out in
that opinion and need not be repeated here. State v. Becker, 290 Kan. 842, 842-46, 235
P.3d 424 (2010). He has pursued habeas corpus relief since that time in state and federal
court.


         He filed his first K.S.A. 60-1507 motion in 2011, claiming ineffective assistance
of trial and appellate counsel. After an evidentiary hearing, the district court denied the
motion. A panel of this court affirmed. Becker v. State, No. 108,776, 2014 WL 1707435,
at *3, 9 (Kan. App. 2014) (unpublished opinion).


         During the evidentiary hearing on this motion, Becker's trial counsel was asked if
he discussed with Becker the chances of winning at trial. Trial counsel replied:


         "In terms of percentage of winning or losing, I don't do that. I think that Mr. Becker knew
         and that I knew realistically it was an uphill battle. We never received—The only offer
         we had received from the State was to plead to felony murder. That is something that I
         spoke to Sam Becker about as well as his mother and father. Up to the day prior to trial I
         tried to see if we could have the victim's fiancée or wife come on board and try to have
         the State offer like a second-degree murder like it did to Gordon and that never
         occurred."


         Becker then turned to the federal courts for relief. He sought a writ of habeas
corpus in federal court, again claiming ineffective assistance of counsel. His petition was
denied. Becker v. Cline, No. 15-3036-JTM, 2016 WL 4141438, at *1 (D. Kan. 2016)
(unpublished opinion). Becker appealed to the Tenth Circuit Court of Appeals. The Tenth
Circuit dismissed his appeal. Becker v. Cline, 699 Fed. Appx. 783, 784 (10th Cir. 2017)
(unpublished opinion).

                                                     2
       Becker returned to state court in 2019 and filed the motion that is the subject of
this appeal. He argued his trial counsel was ineffective because
       • the excessive and nonrefundable flat fee he agreed to pay his counsel created a
          conflict of interest; and
       • counsel failed to adequately advise Becker of the risks of trial and the benefit
          of accepting a plea bargain causing Becker to reject a favorable plea bargain of
          20 years to life for felony murder.


       Becker contended trial counsel failed to adequately advise him on the strength of
evidence against him and the unlikelihood that his anticipated defenses would succeed or
be allowed by law. Becker maintained that he would have accepted the plea offer if
counsel had advised him of the likelihood of conviction at trial.


       Becker said two exceptional circumstances justified filing a second K.S.A. 60-
1507 motion:
       (1) intervening changes in the law; and
       (2) ineffective assistance of his prior K.S.A. 60-1507 counsel.


He also alleged manifest injustice would result if the court did not consider his untimely
motion because his prior K.S.A. 60-1507 counsel had died and his new counsel faced
many obstacles in obtaining the case files. He claimed the State refused to provide
discovery and his trial counsel did not retain the records. He did not make a claim of
actual innocence.


       The district court heard arguments on the motion but did not take evidence. The
court dismissed the motion as untimely and successive.


       Becker has refined his arguments on appeal and dropped any argument about the
fee agreement. He now argues only that his trial counsel was ineffective in advising him
                                                3
on the plea offer. While he does not dispute that he filed this motion out of time, he
maintains that he has shown manifest injustice by explaining why the filing of this K.S.A.
60-1507 motion had been delayed:
       • his prior 60-1507 counsel represented him through his federal habeas appeal;
       • his prior 60-1507 counsel could not have argued his own ineffectiveness;
       • a federal habeas appeal could not have been pursued if a Kansas 60-1507
          motion was pending;
       • he reasonably relied on his prior 60-1507 counsel to present all issues;
       • he could not have discovered that his prior 60-1507 counsel was ineffective
          without help from his current competent counsel;
       • he misunderstood the law;
       • his current counsel was unable to get the case file from his trial counsel or the
          State; and
       • any delay afterward was attributable to current counsel trying to be thorough
          and competent.


       Becker also argues he showed exceptional circumstances to warrant review of this
motion because his prior K.S.A. 60-1507 counsel was ineffective for not raising the plea
issue using new caselaw decided during the pendency of that motion. See Lafler v.
Cooper, 566 U.S. 156, 168, 132 S. Ct. 1376, 182 L. Ed. 2d 398 (2012). Becker argues the
district court was wrong to speculate that his prior K.S.A. 60-1507 counsel made a
strategic decision to not raise this issue or that Becker did not take a plea because he
could not accept his guilt. He argues the court must hold an evidentiary hearing to make
that decision. He argues the advice given to him by his trial counsel is "not a part of the
files or records of the case and cannot come to light without an evidentiary hearing."


       In response, the State argues:



                                              4
       • Becker intentionally waited until his prior 60-1507 counsel died to file this
          motion;
       • Becker's argument that he would have accepted a plea is highly suspect
          because a conviction at trial was uncertain—the jury was given a self-defense
          instruction and lesser included offense instructions to felony murder;
       • Becker's claim is conclusory because he does not explain what advice his trial
          counsel gave or did not give that caused him to reject the plea offer;
       • his claim was at least immediately apparent after his direct appeal;
       • the law did not allow Becker to wait until he found new counsel to bring this
          claim;
       • Becker could have stayed his federal habeas action to pursue this motion;
       • the State did not have to provide discovery;
       • Becker's inability to obtain case files was due to his own delay;
       • the only investigation current counsel needed to do was to speak with Becker;
       • Becker does not allege relevant dates to establish the filing was not unduly
          delayed; and
       • Lafler was not new law and was decided before the denial of his first 60-1507
          motion.


       The law that guides us is very clear. According to K.S.A. 2020 Supp. 60-1507(c),
a sentencing court is not required "to entertain a second or successive motion for similar
relief on behalf of the same prisoner." Beauclair v. State, 308 Kan. 284, 304, 419 P.3d
1180 (2018). "A movant in a K.S.A. 60-1507 motion is presumed to have listed all
grounds for relief, and a subsequent motion need not be considered in the absence of a
showing of circumstances justifying the original failure to list a ground." State v. Trotter,
296 Kan. 898, Syl. ¶ 2, 295 P.3d 1039 (2013). To avoid a dismissal of a second or
successive K.S.A. 60-1507 motion, the movant bears the burden of establishing
exceptional circumstances. Exceptional circumstances are unusual events or intervening

                                              5
changes in the law that prevented the defendant from raising the issue in a prior K.S.A.
60-1507 motion. Beauclair, 308 Kan. at 304. Exceptional circumstances can include
ineffective assistance of counsel. Rowland v. State, 289 Kan. 1076, 1087, 219 P.3d 1212
(2009).


       Becker must show us two things before he is entitled to any relief:
       (1) exceptional circumstances permit him to bring a successive K.S.A. 60-1507
           motion; and
       (2) manifest injustice excuses the late filing.


       If Becker's first K.S.A. 60-1507 counsel was ineffective for failing to raise the plea
bargain issue, that would constitute an exceptional circumstance permitting Becker to
bring a second motion within a year of the denial of the first motion. But Becker filed this
motion more than three years later. We conclude he has not shown manifest injustice to
excuse the late filing.


       This court recently held the one-year period for filing a second K.S.A. 60-1507
motion to challenge counsel's representation in the first 60-1507 proceeding begins when
the mandate is issued on the first 60-1507 motion. Rowell v. State, 60 Kan. App. 2d 235,
Syl. ¶ 1, 490 P.3d 78 (2021).


       And this court has repeatedly held that the pendency of a federal habeas petition
does not toll the time to file a K.S.A. 60-1507 motion. See, e.g., Clemons v. State, 39
Kan. App. 2d 561, 566, 182 P.3d 730 (2008). Based on these rulings, Becker's time to file
this motion expired on February 20, 2016—one year after the mandate was issued on his
first K.S.A. 60-1507 motion. But he did not file this motion until March 27, 2019.


       Even if we do not count the time that Becker spent pursuing a federal habeas
action because he was represented in that proceeding by the same law firm that had

                                              6
argued his first K.S.A. 60-1507 motion, there was still almost a two-year gap before he
filed this motion.


       Becker's arguments that he misunderstood the law and could not have discovered
this claim without help from competent counsel are unavailing. Pro se movants have only
one year to file an initial K.S.A. 60-1507 motion raising a substantial issue before they
are even entitled to counsel. Ignorance of the law does not constitute manifest injustice to
extend the time limitation for filing a 60-1507 motion. State v. Woodward, 288 Kan. 297,
304, 202 P.3d 15 (2009); Harris v. State, No. 120,942, 2020 WL 1482424, at *3 (Kan.
App.) (unpublished opinion), rev. denied 312 Kan. 891 (2020).


       Becker's arguments that his current counsel was delayed because she could not
obtain case files from the State or from Becker's trial counsel are equally unavailing. The
State did not have to provide discovery before Becker filed his motion. See LaPointe v.
State, 42 Kan. App. 2d 522, Syl. ¶ 13, 214 P.3d 684 (2009). And the longer a movant
waits to file a K.S.A. 60-1507 motion after a conviction, the harder it will be to locate
case files, and the more likely the memories of those involved will fade. The one-year
time limitation recognizes this reality and promotes finality.


       It is clear to us that Becker already knew the facts necessary to make his claim.
His attorney did not need elusive case files; she just needed to talk to Becker. Becker
does not dispute he knew the plea bargain had been offered before trial. His trial counsel
testified at the first K.S.A. 60-1507 hearing that he had discussed the plea offer with
Becker. Becker knew, at least by the time his direct appeal was denied, that
       • the evidence against him was strong;
       • his defenses were weak;
       • the likelihood of a conviction was high;, and
       • he had received a longer sentence than he would have likely received if he had
          accepted the plea offer.
                                              7
       In denying that appeal, our Supreme Court commented, "In fact, it would have
taken a remarkable leap of logic for a jury to conclude that Becker did not intend to
participate fully in all of the criminal acts, up to and including the shooting." Becker, 290
Kan. at 853. Becker has not accounted for the delay in filing of this motion. We see no
manifest injustice here.


       Affirmed.




                                              8